 624DECISIONSOF NATIONALLABOR RELATIONS BOARDThe DaytonTire &Rubber Company,a Division ofthe FirestoneTire &Rubber CompanyandUnitedRubber,Cork,Linoleum and Plastic Workers ofAmerica,AFL-CIO-CLC. Case 16-CA-5103November 28, 1973DECISION AND ORDERBY MEMBERSFANNING, KENNEDY, ANDPENELLOOn September 5, 1973, Administrative Law JudgeFrank H. Itkin issued the attached Decision in thisproceeding. Thereafter, the Respondent filed excep-tions and a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattached Decision in light of the exceptions and briefand has decided to affirm the rulings, findings, andconclusions of the Administrative Law Judge and toadopt his recommended Order, as modified herein.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the recommend-ed Order of the Administrative Law Judge as hereinmodified, and hereby orders that Respondent, TheDayton Tire & Rubber Company, a Division of theFirestone Tire & Rubber Company, Oklahoma City,Oklahoma, its officers, agents, successors, andassigns, shall take the action set forth in the saidrecommended Order, as modified below:1.Insert "discriminatorily" before "discharging"in paragraph 1(c) of the Administrative Law Judge'srecommended Order.2.Substitute the attached notice for that of theAdministrative Law Judge.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a full trial in which both sides had theopportunity to present their evidence,the NationalLabor Relations Board has found that the DaytonTire&RubberCompany,a division of the FirestoneTire&Rubber Company,violated theNationalLabor Relations Act and ordered us to post thisnotice.We therefore notify you that:WE WILL NOT create the impression thatemployee union activities are under surveillance.WE WILL NOT scrutinize employee unionauthorization cards.WE WILL NOT discourage membership inUnitedRubber,Cork,Linoleum and PlasticWorkers of America, AFL-CIO-CLC, or in anyother labor organization, by discriminatorilydischarging any of our employees or in any othermanner discriminating against them with respectto their hire or tenure of employment or any termor condition of employment.WE WILL NOT discriminatorily , apply a ruleagainst solicitation during working hours in orderto discourage union activities among our employ-ees.WE WILL NOT in any other manner interferewith, restrain, or coerce our employees in theexercise of the rights guaranteed them in Section7 of the Act.WE WILL offer employee Thomas J. Roseimmediate and full reinstatement to his formerjob or, if that job no longer exists, to asubstantially equivalent position without preju-dice to his seniority or other rights and privilegesand make him whole for his loss of earnings, asprovided in the Board's Decision and Order.THE DAYTON TIRE &RUBBER COMPANY, ADIVISION OF THEFIRESTONE TIRE &RUBBER COMPANY(Employer)DatedBy(Representative)(Title)This is an official notice and must not be defacedby anyone.This notice must remain posted for 60 consecutivedays from the date of posting and must not bealtered, defaced, or covered by any other material.Any questions concerning this notice or compli-ance with its provisions may be directed to theBoard'sOffice, 819 Taylor Street, Federal OfficeBuilding,Room 8-A-24, Fort Worth, Texas 76102,Telephone 817-334-2921.DECISIONFRANK H. ITION, Administrative Law Judge: This case207 NLRB No. 108 DAYTON TIRE &RUBBER CO.625was tried before me at OklahomaCity,Oklahoma,on June5, 1973.1The unfair labor practice charge was filed by theUnion on March26 and thecomplaint issued on May 10.The issue presented is whether Respondent Companyviolated Section 8(a)(1) and(3) of the National LaborRelationsAct bydischarging employee Thomas J. Rose,by seizing certain union authorization cards from anemployee and by creating the impression of surveillance ofemployee union activities.Uponthe entire record,includ-ingmy observation of the witnesses,and after dueconsideration of the briefs filed by counsel for GeneralCounsel and Respondent,Imake the following:FINDINGS OF FACT1.JURISDICTIONThe complaint alleges, the answer admits,and I find andconclude that Respondent Company is engaged in themanufacture of tires at its plant in Oklahoma City; thatduring the preceding 12-month period Respondent soldgoods valued in excess of $50,000 which it caused to beshipped from Oklahoma City directly to points outside oftheStateofOklahoma;and that Respondent is anemployer engaged in commerce within the meaning ofSection 2(6) and(7) of the Act. It is also undisputed and Ifind and conclude that the Charging Party Union is a labororganization within the meaning of Section 2(5) of the Act.II.THE UNFAIR LABOR PRACTICESA.TheIncident Involving Employee PaulGrammontDuring the past 3 or more years, Paul Grammont hasbeen employed as a tire builder at theCompany'sOklahomaCityplant.Earlier organizational efforts onbehalf of the Union at the plant are the subject of priorunfair labor practice proceedings now pending before theBoard.SeeDayton Tire & Rubber Company,206 NLRBNo. 72.2 During March 1973, Grammont operated a tirebuilding machine on the Company's "C" production line.Grammont generally wore a T-shirt and slacks at work.Before starting work, Grammont removed all personalitems from his trouser pockets(such as, for example, hisbillfold,cigarettes,lighter,wristwatch,and keys) andplaced them in an area on his machine.As Grammontexplained,"things in my pockets are either confining orthey might fall out ofmy pockets ...:.Grammont was involved in the distribution of unioncards to his coworkers and solicitation of their unionmembership.On the particular day in question duringearlyMarch,Orammont emptied the contents of hispockets on top of his machine. Included with his personalbelongings were a package of some 40 union membershipcards which were fastened together by a large rubber band.Some of the cards had been signed by his coworkers; othercardswere unsigned.Grammont explained:the cards"always have been up there ever since I have had Unioncards."However, on this particular occasion Shift Fore-man Gary Kinder picked up the union cards. According tothe credible testimony of Grammont,Kinder"was holdingthem in his hand and kind of fanning them... .He wasrunning his finger through them...like you would a deckof cards." Kinder then instructed Grammont that the cards"would be confiscated"ifGrammont"didn't keep them"in his pocket.Grammont took the cards back and put themin his pocket.Grammont protested to Kinder that thecards were his "personal property"like the other parapher-nalia on top of his machine.Grammont continued to place the deck of union cardson top of his machine with his personal belongings. And, afew days later, Kinder again observed the cards on top ofthe machine. Kinder asked Grammont if he was "refusingto do a direct order by not putting them Union cards up?"and Grammont said:"yes." Grammont was instructed byKinder to go to the office of Personal Manager GreelySanders. In the office,Sanders apprised Grammont:... one of us was going to get into some trouble; thathe [Sanders]didn'tknow which one it was,but that hewanted to review some Company policies with me[Grammont]... .Sanders then read to Grammont the Company's ruleprohibiting solicitation,which provides:No Solicitation RuleAll fund raising,other than an annual United Funddrive, and handing out of literature and other materialsunrelated to your work in working areas is prohibitedat all times.Anyone who breaks this rule and therebyneglects his own work or interferes with the work ofothers will be subject to discharge.Grammont insisted,however,that he was not "soliciting";that the cards were his "personal property";and that hewas not"handing out"the cards.Sanders replied that, inhis view,the cards were not the employee's "personalproperty"but instead the property of the Union.Sandersthen read to the employee the Company's rule pertainingto thievery.Grammont asked:"What does that have to dowith me?" and Sanders explained to the employee:if anyone were to come by there and take one of thoseUnion cards . . . they would have to be fired forstealing because the Company policy says that it makesno difference whether it is Company property orpersonal property.. . . [Sanders]also said that if I[Grammont]would not file a chargeof thievery[against] the person that took the Union card, why,then I would be discharged for soliciting.Grammont responded that"he had not even beensoliciting in the break area this time around."Sandersstated:he knew what was going on in the break area. He[Sanders]said that he had somebody watching thebreak area and he knew all of it, knew all about it.'All dates are in 1973 unless otherwise noted.2As requested by counsel for General Counsel,I have taken officialnotice of these proceedings for background purposes only. 626DECISIONS OF NATIONAL LABOR RELATIONS BOARDSanders then called Ken Ream into the office and, in thepresence of employee Grammont, told Ream: "the cardswere not to be confiscated," however, "if anybody tookone . . . the thievery policy would apply . . . and if[Grammont] didn't file a charge . . . the soliciting policywould apply." Grammont was sent back to work.3Section 7 of the National Labor Relations Act guaran-tees employees "the right to self-organization, to form, joinorassist labor organizations, to bargain collectivelythrough representatives of their own choosing, and toengage in other concerted activities for the purpose ofcollective bargaining or other mutual aid and protection,"aswell as "the right to refrain from any or all suchactivities." Section 8(a)(1) makes it an unfair labor practicefor an employer "to interfere with, restrain or coerceemployees in the exercise of "these rights." The test ofinterference, restraint, or coercion under Section 8(a)(1) iswhether the employer engaged in conduct which, particu-larly in the absence ofanyligitimate justification for theemployer's action,may reasonably be said to tend tointerfere with the free exercise of employee rights underSection7.N.L.R.B. v. Burnup & Sims, Inc.,379 U.S. 21,23-24 (1964);TextileWorkers Union v. Darlington Manu-facturing Co.,380 U.S. 263, 268-269 (1965);Time-O-Matic,Inc. v. N.L. R. B.,264 F.2d 96, 99 (C.A. 7, 1959). Thus, forexample, employers have been held to violate Section8(a)(1) by telling employees that agents of managementwere engaging in surveillance of their union activities(N.LR.B. v. Medley Distilling Co.,453 F.2d 374 (CA. 6,1971) by the "seizure of a union authorization card"(United Aircraft Corp.,179 NLRB 935 (1969), enforced 440F.2d 85 (C.A. 2, 1971), and by "warning" an employee thattheplantmanager "did not want to see any moreauthorization cards in the plant"(American Beef Packers,Inc.,196 NLRB 875 (1971).Applying these general principles to the instant case, Ifind and conclude that the conduct of Foreman Kinderand Personal Director Sanders 4 improperly tended to deteremployee Grammont from exercising his Section 7 rights.Sanders unlawfully created the impression that employeeprotected activities in the break area were under surveil-lance by telling Grammont in the office that Sanders "hadsomebody watching the break area." And, in this context,Kinder's thumbing through the deck of authorization cardslying on employee Grammont's machine; Kinder's warn-ing to the employee that the cards "would be confiscated"if they were not placed in the employee's pocket; Sanders'warning to the employee that "one of us was going to getinto trouble"; and Sanders' threat to discharge theemployee if he "he would not file a charge of thievery"against any coworker who might take such a card wereplainly coercive. For, although the circumstances may have3The foregoing summary is based upon the credible testimony ofemployee Grammont Grammont's testimonyis inlarge partsubstantiatedby the testimony of Kinder and Sanders. And, relyingupon demeanor, I ampersuaded that Grammont's testimony, as stated above,is a truthful andhonest account of the incident. Insofar as the testimony of Kinder andSanders conflicts with the testimony of Grammont. I find and conclude thatthe testimony of Grammont is more trustworthy.In particular,I do notcredit Kinder's assertion that he did not "thumb" through the deck of cardslying on Grammont's machine. Further, I do not creditSander's assertionthat he did not tell Grammont that he "had someone watching the breakarea."afforded some justification for management warning theemployee about its no-solicitation rule, I find and concludethat there was no legitimate justification for management'sinterjection of the subject of thievery, confiscation, anddischarge into its exchange with employee Grammont. Insum, I find and conclude that under the circumstancesRespondent's conduct tended to interfere with employeeSection 7 rights in violation of Section 8(a)(1) of the Act.B.The Dischargeof EmployeeThomas J. RoseRose was employed by the Company at'its OklahomaCity plant from September 18, 1970, until March 22, 1973.Rose delivered materials on a forklift truck to the 12 tirebuilders on the "D" production line. Rose first becameinvolved in the Union's organizational campaign duringlate 1970 or early 1971. He wore a union T-shirt at work;he distributed union cards to his coworkers during lunchand break periods; and he was a member of the Union'sorganizing committee.During March 1973, union organizational activity wasrenewed at the plant. On March 20, Rose distributed unionauthorization cards to his coemployees during their breakperiod in the plant break area. One or more of theemployees asked Rose for a pen in order to sign the unioncards and, as a result, Rose went back to his forklift in thework area, took a pen out of his box, and returned to thebreak area. Rose credibly testified that Company Supervi-sors Coy Savage and Richard Hammer were, at the time,standing on the platform in the work area some 50 feetsouth of the break area "watching" him .5 Rose gave thepen to his coworkers in the breakarea; they signed unioncards; and Rose placed the cards in his lunchbox. A fewdays later, following the morning break on March 22,employee Jerry Hoover-operator of a tire machine on the"D" production line-asked Rose at work for about 20 ormore blank union cards. Rose told Hoover that he wouldgive Hoover the cards during their lunch break. However,Rose and Hoover did not meet-at lunch. After lunch, whileRose was making a delivery to Hoover on the "D" line,Hoover asked Rose for the cards and Rose handed overthe package or deck to Hoover.6 Rose continued with hiswork.Rose recalled that as he handed the union cards over toHoover, Supervisor Ron Hoffman was "coming around"the D-9 machine on the production line. Shortly thereafter,Supervisor Coy Savage instructed Rose to park his forklifttruck and go to the personnel office. Supervisors Savageand Hammer, together with a guard, accompanied Rose tothe office. Present in the office were SupervisorsBill Sloan,Savage,Hoffman, and Hammer and employee Rose.7Sloan apprised Rose that Rose was "handing out some4The complaintalleges,the answeradmits, and Ifindand conclude thatKinderandSandersare agents and supervisors of Respondent within themeaning ofSection 2(11) of the Act.5The complaint alleges, theanswer admits,and I find andconclude thatSavage and Hammer areagents andsupervisorsof Respondent within themeaning of Section 2(11) of the Act.6Rose credibly testified that Hoover asked' "Did you get the cards?"and Rose in7The complaintalleges, the answer admits,and Ifind and conclude thatSloan and Hoffmanare agentsand supervisors of Respondentwithin themeaning of Section 2(11) of the Act DAYTONTIRE&RUBBER CO.627union cards in, there." Sloan read the Company's no-solicitation rule(quoted in SectionA, supra )to theemployee.Sloan asked Rose if he"had anything to say"and Rose replied,"no." Sloan informed Rose that the rule"says it is an automatic termination...for soliciting."Sloan discussed with Rose at what time the employeeshould be checked out that day.Itwas then about 12:30p.m. Sloan, however, agreed to check out Rose as of 3 p.m.that day. The entire incident,from the time Rose handedover the cards to Hoover until Rose's discharge,took about45 minutes.8Supervisor Bill Sloan recalled that about noon on March22 Foreman Kinder told him that Kinder"was bringing acouple of employees[Rose and Hoover]to" the office "forappropriate action"because they were "distributing Unionsign-up cardson Company timein the work area." Sloanpromptly met with Sanders,Kinder, Savage,Hammer, andHoffman.Theydiscussedthe Company'sno-solicitationrule and,as Sloan testified:The conclusion was that it was probably cause fordischarge on the part of Mr. Rose. . . . We felt thatsince the rule did not cover the receiver [Hoover] butonly the distributor, the rule did not apply to [Hoover]and it would not be necessary for me to talk to him.Sloan was then instructed by Sanders "to conduct an exitinterview" for employee Rose. Shortly thereafter, Rose wasbrought to Sloan's office. Sloan, in the presence ofHammer, Savage, Hoffman, and Rose, apprised Rose that"a witness had seen him distribute Union sign-up cards inthe work area." The Company's no-solicitation rule wasread to Rose. Sloan then said: "Under the circumstances,then, since you did do it, you violated this rule, I have noother recourse than to terminate you, discharge you." 9Sloan assertedly discharged employee Rose "for handingout literature not related to his work . . . and interferingwith his work or other people's work." 10Evidencewas adduced 'pertaining to other alleged8Employee Hoover credibly testified that he was a tire builder on the"D" line during March; that Rose made some 10 deliveries of stock to humeach day; that Hoover asked Rose for some union cards on March 22; thatRose promised to give them to Hoover during lunch; that they did not gettogether lunchtime; and that, instead, Rose handed over the cards shortlyafter lunch while he was making a; delivery to Hoover. Hoover recalled thatSupervisor Hoffman asked to see the cards and then said "Well; I guessyou know this can get you discharged." Hoover asked Hoffman, if "this isreally worth our losing our jobs over?" and Hoffman said: "Well, I have justgot to do it because you did it right in front of me. I have to give them toGary Kinder." Hoffman apprised Hoover: "You will probably both bedischarged."About 30 minutes later, as Hoover credibly testified, Hoffman came byHoover'smachine and said that Rose "had been discharged"; "You[Hoover] will not be discharged because you were not passing out thecards."Hoover protested Rose's firing because "we didn't take up anyCompany time "9 Sloan testified that Rose initially had claimed at the meeting that thedistribution was in the break area and that Rose later acknowledged thatthe distribution was in the work area.10Personnel Manager Sanders testified that the Company's no-solicita-tion rule was adopted when the plant started operations about November1969; that the purpose of the rule is "primarily to maintain a consistency inwork during work time in workareas,plus the housekeeping problem that isfaced whenever distribution or something similar to this is permitted inworking areas;" that he is unaware of "any previous instance of a violationof the rule;?' and that the rule is "rigidly enforced." Supervisor Savagetestified that he apprised Rose and other employees about the rule. Savagesolicitations or distributions at the Company's plant. Thecredible testimony of record establishes and I find that aso-called "chain liquor letter" was circulated in the plantshortly prior to Christmas 1972. Rose credibly testified thatvarious persons, including supervisory personnel, solicitedthe signatures of workers to a letter requiring each signer topurchase a bottle of liquor for a person named in the letter;that these solicitations occurred in work areas; and thatSupervisor Hoffman discussed a chain liquor letter withRose at work. As Rose recalled, "just everybody wasasking me to sign," including "tire builders," "supervisors"and "everybody in the tire room." 11 Employee JerryHoover credibly testified that the "liquor letter was passedaround pretty openly in the shop there;" that he saw"supervisors going around with the liquor letter in theirhands;" and that he "heard the other employees talkingabout it." 12 Employee Randy Angel credibly testified thathe was solicited by Supervisor Tom Hembry at work tosign a chain letter. Employee Paul Grammont crediblytestified that Supervisors Jerry Edwards, Bob Franks, RonHoffman, and Dick Hurley were involved in the chainliquor letter and that Edwards solicited Grammont'sparticipation at work.In addition, Rose credibly testified that he was solicitedto join "football pots" or pools while he was working andthat supervisors participated in this form of solicitation.Rose estimated that about 50 percent of the solicitations inthe plant took place on working time. Employee Hooverrecalled that he was asked some three times during work byanother employee to join a football pool.13 EmployeeAngel was solicited by a coworker to join a football poolon some two occasions. Employee Grammont crediblytestified that Supervisor Edwards solicited him to join afootball pool during work time. Grammont recalled that acoworker and other persons also solicited him and othersatwork to buy church raffle tickets in the presence ofSupervisor Herb Blair.14The controlling legal principles are clear. As the Eighthassertedly told the employees "before each election" that they could"distribute" union cards "in break areas on their breaks and lunch, but notin work areas."iiUnder this chain system, Rose purchased a bottle of liquor forSupervisor Hoffman.12HooverwitnessedSupervisors Jerry Edwards and Ron Hoffmancarrying the chain letter around during work time. Personnel ManagerSanders testified that Edwards is no longer a supervisor with the Companybecause Edwards assertedly "did not respect our policies and rules as wewould require him to respect them."13Hoover identified the employeeas DennisPackham Hoover recalledthat Supervisor Jim Sheebers also solicited him to join a football pool14The facts summarized above are based upon the credible testimony ofemployees Rose, Hoover, Angel, and Grammont, Their testimony is in partmutually corroborative. Further, their testimony is in part substantiated bythe testimony of Hoffman.Sloan, Savage,Sanders,Kinder,Hammer,Hurley,Hembree, Franks, and Blair. And, relying upon demeanor, I ampersuaded that the testimony of Rose, Hoover, Angel, and Granimont istrustworthy.Insofar astheir testimony as recited above conflicts with thetestimony of Hoffman, Sloan, Savage, Sanders, Kinder, Hammer, Hurley,Hembree, Franks, and Blair, I credit the testimony of the former as moretrustworthy, complete, and accurate accounts of the events recited Inparticular, I do not believe Supervisor Hoffman's claim that he confined hissolicitation of Rose on the chain liquor letter to break time. Nor do I creditHoffman's claim that he was unaware of football pool activity on workingtime. Ido not credit the denials of Savage and Hammer to claims that theywere engaging in surveillance of union activities in the break area Nor do Icredit Savage's denial of participation in the chain liquor letter or observing(Continued) 628DECISIONS OF NATIONAL LABOR RELATIONS BOARDCircuit stated inCentral Hardware Company v. N.L.R.B.,439 F.2d 1321, 1325 (C.A. 8, 1971),15 both theSupremeCourt and the Board,in balancing the respective rights of management toconduct its own affairs and the employees to freelyorganize,recognized that the employer may make andenforce reasonable rules governing the conduct ofemployees on company time. Absent discriminatoryfactors, this would include prohibiting union solicita-tionby employeesduringworking hours; but anemployee's time outside working hours, even though onthe company's premises,as during the luncheon hour,rest periods or after work,were his to use as he wishes,and the employee's activities during the non-workingperiods may not be unreasonably restrained.RepublicAviationCorp. v. N.L.R.B., supra,324 U.S. at 803, 65Sup.Ct.932. Therefore,any rule prohibiting employeeunion solicitation outside of working hours is viewed asan unreasonable impediment to self-organization anddiscriminatory,absent evidence that such a rule isnecessary in order to maintain production or discipline.Also, even a valid no-solicitation rule, properlycircumscribed as set forth above, may be violative of8(a)(1) if the rule is enforced in a disparate ordiscriminatory manner. [citations omitted.]****InTalon, Inc.,170 NLRB 355 (1968), the Board foundthat the employer violated Section 8(a)(1) and (3) of theAct by discriminatorily discharging an employee "becauseshe had solicited her fellow employees to join or supportthe union and, further, additionally violated" the Act "byapplying discriminatorily a rule against solicitation duringworking hours in order to discourage union activity amongits employees." The Board, in reciting its reasons for sofinding,noted,interalia,that the solicitation by thedischarged employee "only took two or three minutes andin no way interfered with [the employees'] productionefficiency or the cleanup of their machines;" the dis-charged employee was "summarily fired" by managementsuch activity in the workareas. Savageacknowledged: ". . I knew theywere going around, but I did not see any." Nor do I credit Savage's claimthat football pool activity was confined to the break areas.In addition, I do not believe Supervisor Kinder's claim that allsolicitation of the chain liquor letter was confined to break areas or hisclaim that he was unaware of football poolactivityin the plant. To the sameeffect, I discredit Hammer's denial of participation or involvement in thechain liquor letter activity. I am not persuaded that Hammer confined hisfootball pool activity to the break area. Supervisor Hurley acknowledgedthat he participated in the chain liquor letter "in our tire room office." I donot believe his claim that this activity was confined to break times. And, Ireject his claim that he never saw football cards circulated in work areas.Hurley admitted that his name was on a chain liquor letter.Supervisor Hembree admitted participating in the chain liquor letter. I donot believe his claim that his solicitations of employees were confined tobreak areas. Nor do I credit his denial of further involvement in orawareness of the liquor letter and football pool activities.Supervisor Bobby Franks admitted that his name was on the chain letter.He claimed that "one of the supervisors that originally got the letter up" puthis name on the letter.I discredit his assertions that he was not furtherinvolved in all such activity and related activity which was, as he claimed,"without first giving her a warning" or "an opportunity todefend herself;" "no one else had ever been discharged forsoliciting;" and "employees were permitted by manage-ment to solicit freely for organizations .....16 The Boardconcluded inTalonthat,on the record before it, "thepurpose of the respondent in discharging" the employee"was not to maintain the efficiency of production ordiscipline," but to use the employee's "asserted violation ofits no solicitation rule as a pretext to mask its real purposeto discourage and stop union activity in its plant"(ibid.)Cf.,Textron, Inc.,199 NLRB 132 (1972), where the Boardrecently found that the employer violated Section 8(a)(3)and (1) by discharging employees because of their unionactivities.The Board noted inTextronthat itwasunnecessary, in so finding, "to resolve the question ofwhether or not" the discharged employees "might actuallyhave interfered with production in violation of respon-dent'sno solicitation rule since the record amplydemonstrates and the trial examiner found that the rulewas, in any event, disparately applied and enforced againstthe discriminatees to prohibit union activities"(ibid).AndseeUniversal Cigar Corp.,173 NLRB 865 (1968), enforce-ment denied in part 425 F.2d 867, 868 (C.A. 5, 1970).The validityof Respondent'swritten no-solicitation ruleisnot challenged in the instant case. Rather, GeneralCounsel contends that Respondent, in enforcing this ruleagainst employee Rose, acted in a discriminatory anddisparatemanner. For the reasons stated below, I agree.The credited testimony establishes that during March 1973,shortly after the Union renewed its organizational effortsatRespondent's Oklahoma City plant, Personnel ManagerSanders warned employee Grammont that "he knew whatwas going on in the break area" because "he hadsomebody watching the break area ..... Thereafter, onMarch 20, Rose was observed by management while heengaged in organizational activities on behalf of the Unionduring his break period. Two days later, on March 22,Rose was summarily discharged allegedly for "handing outliterature not related to his work" and "interfering with hiswork or other people's work." The record, however, is clearand I find that Rose, in handing over a deck of union cardstoHoover while making a delivery to Hoover, did notinterferewith any person's work. The entire transactionconsumed an insignificant amount of time. Significantly,confined to nonworking time Supervisor Blair testified that Rose solicitedhim to join a football pool in the working area and Blair assertedly toldRose "Idon't gamble and you are not supposed to be doing it in the firstplace " I do not credit Blair's testimony that he was unaware of the liquorletter solicitations in work areas.15Enforcing in part 181 NLRB 491(1970), vacated and remanded inpart 407 U.S. 539 (1972), on remand 468 F 2d 252 (C.A. 8, 1972).16The Board stated (170 NLRB at 355 n. I)-..employees were permitted by management to solicitfreely fororganizations known as the Sunshine Club, Stanley Home Products,AvonProducts,Christmas collections for the purpose of buyingChristmas gifts for supervisors,and, the authorization,just about 2weeks before the discharge,of solicitations in connection with theoperations of a number pool, although gambling was prohibited, evenduring nonworking time In many cases such solicitation was engagedinwithout employees first having obtained permission as the no-solicitation rule required;nevertheless,Respondent neither put a stopto the activities, nor reprimanded employees for failing to obtainpermission. DAYTONTIRE & RUBBER CO.629Respondent's no-solicitation rule provides that "Anyonewho breaks this ruleand thereby neglects his work orinterfereswith the work of otherswillbe subject todischarge" (emphasis added). Management, nevertheless,promptly held a meeting and determined that Rose,employed for over two years, should be discharged forviolating this rule despite the absence ofanyactual neglectof work or interference with the work of others. No otheremployee had been disciplined or terminated for violatingthisrulealthough, as the credited evidence shows,employees and supervisors openly had engaged in viola-tions of the rule when they solicited signatures to chainliquor letters, subscribers to football pools, and relatedactivities.These tolerated solicitations during work timewere far more extensive and time consuming than theisolated act of Rose handing over to Hoover at work adeck of cards.Rose was an active union supporter. He wore a union T-shirt at work; he distributed union application cards to hiscoworkers;and he was a member of the Union'sorganizing committee. As stated, on March 20, he V asobserved by management soliciting the union membershipsof his coworkers during a break period. Accordingly, onthis record, I find and conclude that the real reasonRespondent summarily discharged employee Rose onMarch 22 was not because of the employee's claimedviolation of the no-solicitation rule but, instead, wasbecause of the employee's known union activities andRespondent's attempt to discourage the employees fromengaging in protected union activities. In addition, on thisrecord, I find and conclude that Respondent's applicationof the no-solicitation rule to Rose, while not applying it tothe numerous and extensive instances of solicitation forother purposes, "amply demonstrates . . . that the rulewas, in any event, disparately applied and enforced against[Rose] to prohibit Union activities."Textron, Inc., supra.CONCLUSIONS OF LAW1.Respondent, The Dayton Tire & Rubber Company,a Division of the Firestone Tire & Rubber Company, is anemployer engaged in commerce within the meaning ofSection 2(6) and (7) of the Act.2.United Rubber, Cork, Linoleum and Plastic WorkersofAmerica,AFL-CIO-CLC, is a labor organizationwithin the meaning of Section 2(5) of the Act.3.Respondent violated Section 8(a)(1) and (3) of theAct by creating the impression of surveillance of employeeunion activities and scrutinizing the union cards ofemployee Grammont; by discharging employee Rose onMarch 22, 1973, in order to discourage employee Rose andhis coworkers from engaging in protected union activities;and by applying discriminatorily a rule against solicitationduring working hours in order to discourage employeesfrom engaging in protected union activities.4.The above unfair labor practices are unfair laborpracticesaffectingcommerce within the meaning ofSection 2(6) and (7) of the Act.17 in the event no exceptions are filed as provided by Section 102.46 ofthe Rules and Regulations of the National Labor Relations Board, thefindings, conclusions, recommendations, and recommended Order hereinThe RemedyHaving found that Respondent engaged in certain unfairlabor practices, I will recommend that it cease and desisttherefrom and take certain affirmative action designed toeffectuate the policies of the Act. And, as the unfair laborpractices committed by the Respondent are of a characterstriking at the core of employee rights safeguarded by theAct, I shall recommend that it cease and desist from in anyother manner infringing upon rights guaranteed in Section7 of the Act.Ithas been found that Respondent, in violation ofSection 8(a)(1) and (3) of the Act, discriminatorilydischarged employee Rose. It will therefore be recom-mended that Respondent offer to employee Rose immedi-ate and full reinstatement to his former, or substantiallyequivalent, position, without prejudice to his seniority orother rights and privileges, and make him whole for anyloss of earnings suffered by reason of his unlawful layoffand termination, by payment to him of a sum of moneyequal to that which he normally would have earned fromthe date of discrimination to the date of Respondent's offerof reinstatement, less net earnings during such period, withbackpay computed on a quarterly basis in the mannerestablished by the Board in F.W.Woolworth Co., 90NLRB 289. Backpay shall carry interest at the rate of 6percent per annum, as set forth inIsis Plumbing & HeatingCo., 138 NLRB 716. Further, it will be recommended thatRespondent preserve and make available to the Board,upon request, all payroll records, social security paymentrecords, timecards, personnel records and reports, and allother records necessary and useful to determine theamount of backpay due and the rights of reinstatementunder the terms of these recommendations.ORDER 17Upon the basis of the foregoing findings of fact andconclusions of law and upon the entire record in the case,Respondent, The Dayton Tire & Rubber Company, aDivision of the Firestone Tire & Rubber Company, itsofficers, agents, successors, and assigns, shall:1.Cease and desist from:(a)Creating the impression that employee union activi-ties are under surveillance.(b)Scrutinizing employee union authorization cards.(c)Discouraging membership in United Rubber, Cork,LinoleumandPlasticWorkersofAmerica,AFL-CIO-CLC, or in any other labor organization, bydischarging any of its employees, or in any other mannerdiscriminating against them with respect to their hire ortenure of employment or any term or condition of theiremployment.(d)Applying discriminatorily a rule against solicitationduring working hours in order to discourage union activityamong its employees.(e) In any other manner interfering with, restraining, orcoercing its employees in the exercise of the rightsguaranteed to them in Section 7 of the Act.shall,as provided in Section 102.48 of the Rules and Regulations, beadopted by the Board and become its findings, conclusions, and Order, andall objections thereto shall be deemed waived for all purposes. 630DECISIONSOF NATIONALLABOR RELATIONS BOARD2.Take the following affirmative action designed toeffectuate the policies of the Act:(a)Offer to employee Thomas J. Rose immediate andfull reinstatement to his former job, or if that job no longerexists,toa substantially equivalent position withoutprejudice to his seniority or other rights and privileges andmake him whole for the loss of earnings, in the manner setforth in the Remedy section.(b)Preserve and make available to the Board or itsagents all payroll and other records, as set forth in theRemedy section of this Decision.(c)Post at its offices and facilities in Oklahoma City,Oklahoma, copies of the notice attached hereto as"Appendix." 18 Copies of said notice, on forms provided bythe Regional Director for Region 16, shall after being dulysigned by Respondent, be posted immediately upon receiptthereof, in conspicuous places, and be maintained for aperiod of 60 consecutive days. Reasonable steps shall betaken to insure that notices are not altered, defaced, orcovered by any other material.(d)Notify the Regional Director for Region 16, inwriting, within 20 days from the date of this Decision whatsteps Respondent has taken to comply herewith.Is In the event that the Board's Order is enforced by a Judgment of a"Posted Pursuant to a Judgment of the United States Court of AppealsUnited States Court of Appeals, the words in the notice reading "Posted byEnforcing an Order of the National Labor Relations Board.""Order of the National Labor RelationsBoard" shallbe changed to read